


115 HRES 912 IH: Recognizing the importance of the Chesapeake Bay and supporting the efforts and goals of the Clean the Bay Day. 
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 912
IN THE HOUSE OF REPRESENTATIVES

May 24, 2018
Mr. Brat (for himself, Mr. McEachin, Mr. Goodlatte, Mr. Scott of Virginia, Mr. Taylor, Mr. Wittman, Mr. Griffith, Mr. Beyer, Mrs. Comstock, and Mr. Garrett) submitted the following resolution; which was referred to the Committee on Natural Resources

RESOLUTION
Recognizing the importance of the Chesapeake Bay and supporting the efforts and goals of the Clean the Bay Day. 
 
 
Whereas the word Chesepiooc is an Algonquian word referring to a village at a big river; Whereas there were many different tribes in the region before Europeans arrived, but the dominant group were Algonquin speakers known collectively as the Powhatan tribes;
Whereas, in 1524, Italian Captain Giovanni da Verrazano became the first recorded European to enter the Chesapeake Bay; Whereas, in 1608, Captain John Smith set off on two voyages where he charted the land and waterways, and later drew an elaborate and remarkably accurate map of the Chesapeake Bay;
Whereas the Chesapeake Bay is the Nation’s largest estuary; Whereas the Chesapeake Bay is the third largest estuary in the world;
Whereas the area of the Chesapeake Bay watershed is about 64,000 square miles and includes parts of New York, Pennsylvania, Delaware, Maryland, West Virginia, Virginia, and Washington, DC; Whereas the Bay itself is about 200 miles long, stretching from Havre de Grace, Maryland, to Virginia Beach, Virginia;
Whereas the surface area of the Bay and its tidal tributaries is approximately 4,480 square miles; Whereas the Bay and its tidal tributaries have 11,684 miles of shoreline, more than the entire west coast of the United States;
Whereas the average depth of the Bay is 21 feet; Whereas the deepest part of the Bay, located southeast of Annapolis near Bloody Point, is called The Hole and is 174 feet deep;
Whereas the Bay receives about half of its water volume from the Atlantic Ocean in the form of saltwater, and the other half which is freshwater drains into the Bay from the enormous watershed; Whereas the major tributaries of the Chesapeake Bay include the Susquehanna, Gunpowder, Sassafras, Chester, Severn, South, Potomac, Choptank, Patuxent, Nanticoke, Wicomico Potomac Tributary, Wicomico Eastern Shore, Rappahannock, Pocomoke, Piankatank, York, James, and Elizabeth Rivers;
Whereas the Bay supports more than 3,600 species of plants and animals, including 348 species of finfish, 173 species of shellfish, over 2,700 plant species, and more than 16 species of underwater grasses; Whereas the Chesapeake region is home to at least 29 species of waterfowl;
Whereas nearly 80,000 acres of underwater grasses grow in the shallows of the Chesapeake Bay and its tributaries; Whereas young and molting blue crabs rely on underwater grass beds for protection from predators;
Whereas 70 to 90 percent of all striped bass, known locally as rockfish, were spawned in the Bay; Whereas the Bay watershed is home to more than 18 million people, and about 150,000 new people move into the watershed each year;
Whereas two of the United States major east coast ports, the Port of Baltimore and the Port of Virginia, are on the Chesapeake Bay; Whereas there are more than 700 public access points on the Bay and its tributaries;
Whereas the Bay produces about 500 million pounds of seafood per year; Whereas the average annual blue crab commercial harvest in Maryland and Virginia between 2000 and 2009 was more than 55 million pounds;
Whereas the Chesapeake Bay provides half of the total blue crab harvest in the United States; Whereas the commercial seafood industry in Maryland and Virginia combined equals $3.39 billion in sales, $890 million in income, and nearly 34,000 jobs to the local economy per year;
Whereas to restore and protect this national treasure, the Chesapeake Bay Program partnership (the Partnership) was formed in 1983; Whereas for more than 30 years, this regional Partnership has become recognized as one of the Nation’s premier estuarine restoration efforts, implementing policies, engaging in scientific investigation, and coordinating actions among the States, the District of Columbia, and the Federal Government;
Whereas through the 2014 Chesapeake Bay Watershed Agreement, the Partnership recommitted to the Bay watershed restoration effort based in and guided by science and the lessons learned from experiences; Whereas one of the most important lessons the partners have learned from the past three decades is that although watershed-wide partnerships can help to coordinate and catalyze progress, implementation happens locally;
Whereas individual citizens, businesses, watershed groups, and other nongovernmental organizations are key partners; Whereas 70 percent of watershed residents want to do more to help make their local creeks, rivers, and lakes healthier;
Whereas 86 percent of watershed residents believe if people work together, water pollution can be fixed; Whereas each year, on the first Saturday of June, thousands of Virginians simultaneously descend on the rivers, streams, and beaches of the Chesapeake Bay watershed to remove harmful litter and debris for the Clean the Bay Day;
Whereas as of 2017, Clean the Bay Day engaged over 152,000 volunteers, who removed approximately 6.4 million pounds of debris from nearly 7,390 miles of shoreline in Virginia; and Whereas Saturday, June 2, 2018, is the 30th Annual Clean the Bay Day, a Virginia tradition: Now, therefore, be it  
 
That the House of Representatives— (1)recognizes the historical, environmental, cultural, and economic importance of the Chesapeake Bay; and 
(2)supports the efforts and goals of the Clean the Bay Day.  